In a proceeding pursuant to CFLR article 75 to confirm an arbitration award, Diamond Charter Holding, LLC, appeals from a judgment of the Supreme Court, Westchester County (Tolbert, J), dated September 13, 2012, which, upon an order of the same court dated July 3, 2012, granting the petition and confirming the arbitration award, is in favor of the petitioner and against it in the principal sum of $81,478.75.
Ordered that the judgment is affirmed, with costs.
The parties had a dispute regarding, inter alia, the petitioner’s employment and resignation from the appellant, Diamond Charter Holding, LLC (hereinafter the corporation), as well as the alleged negligence of each party resulting in a decrease in the value of the corporation. The parties proceeded to arbitration by agreement. The arbitration award directed the corporation to pay the petitioner the principal sum of $81,478.75, which represented the petitioner’s ownership share of the corporation, lost wages, and compensation for extra services that he provided.
*783Thereafter, the petitioner commenced this proceeding to confirm the arbitration award, and the corporation opposed it. The Supreme Court granted the petition and confirmed the award.
Contrary to the corporation’s contention, the arbitration award was properly confirmed (see CPLR 7510). A petition to confirm an arbitration award may be denied pursuant to CPLR 7511 (b) (1) (iii) on the ground that the arbitration award is “violative of a strong public policy, or is totally irrational, or exceeds a specifically enumerated limitation” of power (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]). Here, the corporation did not establish any ground to deny confirmation of the award.
The corporation’s remaining contentions are without merit.
Dillon, J.R, Dickerson, Cohen and Duffy, JJ., concur.